 



Exhibit 10.27

Base Salaries of Named Executive Officers of Synovus

The following table sets forth the 2005 annual base salary levels of Synovus’
named executive officers for the 2005 proxy statement (as defined in
Item 402(a)(3) of Regulation S-K):

              Name   Position   Base Salary
James H. Blanchard
  Chief Executive Officer   $ 844,000  
James D. Yancey
  Chairman of the Board     (1 )
Richard E. Anthony
  President and Chief Operating Officer   $ 531,000  
G. Sanders Griffith, III
  Senior Executive Vice President, General Counsel and Secretary   $ 397,500  
Elizabeth R. James
  Vice Chairman, Chief Information Officer and Chief People Officer   $ 354,000
 



(1)   Mr. Yancey retired as an executive employee of Synovus effective
December 31, 2004.

